EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Maria Eliseeva on 10/20/2021.

The application has been amended as follows: 
Claim 1, lines 1-2: delete “for determining global and local retinal blood pressure values (rP) in a patient’s eye (A), said device”; 
Claim 1, line 3: insert --(SD)-- after “a variable stimulation pressure ”;
Claim 1, lines 3-4: replace “the eye” -- with “a patient’s eye”;
Claim 1, line 10: replace “an imaging unit” with --a first imaging unit--;
Claim 1, line 14: --first-- before “imaging unit”;
Claim 1, line 19: --first-- before “imaging unit”;
Claim 1, line 22: insert --first-- before “imaging unit”;
Claim 1, line 23: insert --first-- before “imaging unit”;
Claim 2, line 2: replace “a variable” with --the variable--;
Claim 3, line 1: insert --first-- before “imaging unit”;
Claim 3, line 3: replace “an imaging unit” with --a second imaging unit--;

Claim 3, line 8: replace “the imaging unit” with --the digital image sensor or the second imaging unit--;
Claim 4, lines 2-3: replace “the imaging unit” with --the digital image sensor or the second imaging unit--;
Claim 4, line 5: insert --the-- before “images”;
Claim 4, line 6: replace “the imaging unit” with --the digital image sensor or the second imaging unit--;
Claim 4, line 6: insert --the-- before “images”;
Claim 4, line 9: replace “them” with --the coordinates of the measurement locations and the respective retinal blood pressure value--; 
Claim 5, line 2: replace “a variable” with --the variable--;
Claim 5, line 3: delete “(SD)”; 
Claim 5, lines 3-4: replace “measured intraocular pressure value” with --value of the measured intraocular pressure--;
Claim 10, line 1: delete “global and local”
Claim 10, line 6: replace “the retina” with --a retina of the eye--;
Claim 10, line 9: insert --value-- after “pressure”;
Claim 10, line 18: delete “value”;
Claim 10, line 21, replace “a measured intraocular pressure value” with --the direct measurement of the intraocular pressure--;
Claim 10, lines 24-28: replace “obtaining local retinal perfusion pressure values from local retinal arterial blood pressure values by approximative calculation as differences between the local retinal arterial blood pressure values and a resting intraocular pressure value or a retinal, venous blood pressure value outside the eyeball and representing the local perfusion pressure values in a pressure mapping image” with: 
--obtaining a local retinal perfusion pressure value from the one of the retinal blood pressure values when the one of the retinal blood pressure values is a local retinal arterial blood pressure value, wherein the local retinal perfusion pressure value is obtained by calculating a difference between the local retinal arterial blood pressure value and a resting intraocular pressure value or a retinal venous blood pressure value outside the eyeball; 
representing the local perfusion pressure value in a pressure mapping image;--
Claim 10, lines 32-38: replace “assigning threshold values to the illumination-independent spectrally normalized signals, wherein a rise and fall of vascular pulsations or pulsatory and continuous pallor or signal changes as further characteristic measurement criteria and/or global or local retinal blood pressures as the threshold values are assigned to the illumination-independent spectrally normalized signals, and using the further characteristic measurement criteria and/or the threshold values to automatically measure or determine the intraocular pressure values.” with: 

using the further characteristic measurement criteria and/or the threshold values to automatically measure or determine the intraocular pressure.-- 
Claim 11, lines 2-3: replace “the measured intraocular pressure values” with --the measured intraocular pressure value--;
	Claim 12, lines 4-5: replace “an intraocular pressure value” with --one of the intraocular pressure values--;
	Claim 12, line 5: replace “a variable stimulation pressure (SD) value” with --one of the stimulation pressure values--
	Claim 13, line 2: replace “occurrence” with --occurrences--;
	Claim 13, line 5: replace “occurrence” with --occurrences--;
	Claim 13, lines 8-9: replace “determining the respective intraocular pressure values in each case via the time signal (s(t)), and equating each of them to a respective retinal blood pressure value;” with: 
--determining respective intraocular pressure values for each of the occurrences via the time signal (s(t)), and equating each of the 
	Claim 13, line 12: replace “a pressure” with --the pressure--;
	Claim 18, line 4: replace “local retinal circulation in” with --retinal circulation problems in--. 
Claim 19, line 4: replace “a pressure mapping” with --the pressure mapping--.

Rejoinder
Claims 3-5 are rejoined and allowed since these non-elected species depend from an allowable clam that is generic to these species. The restriction requirement mailed 10/01/2020 with respect to the species of claims 3-5 is withdrawn.
In view of the above rejoinder, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not teach or suggest “a unit for generating a variable stimulation pressure acting on the eye (A), the unit comprising a 
Claims 2-5 and 8 are allowed by virtue of their dependence from claim 1. 
	US 4,281,662 A (Brent) (previously cited) teaches applying a variable stimulation via an eye cup P2 and measuring an intraocular pressure using an applanation tonometer (Col. 10, lines 4-29), but Brent fails to teach or suggest the eye cup P---2 being configured to be in a pressure-free planar contact with the eye and the tonometer being an automatically measuring rebound tonometer or a non-contact tonometer. 
	US 2004/0230124 A1 (Querfurth) (cited by Applicant) teaches a pressure plate 38 for applying pressure to a patient’s orbit incrementally (¶ [0055]) and measuring intraocular pressure with a tonometer (¶ [0056]), but Bret does not teach or suggest the system being configured for measuring intraocular pressure in the eye while stimulation pressure is applied. 
	With regards to claim 10, the prior art does not teach or suggest assigning a rise and fall of vascular pulsations, pulsatory and continuous pallor, or signal changes as further characteristic measurement criteria and/or assigning the global and/or local retinal blood pressure values as threshold values to the illumination-independent spectrally normalized signals; and using the further characteristic measurement criteria 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/S.C.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791